>

mo oN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

ELIZABETH MEDRANO, ET AL, CASE NO. 2:18-cv-09435 R (E)
[Assigned to Judge Manuel L. Real, Ctrm. 880]

[Assigned to Magistrate Judge Charles F. Eick, Ctrm 750]

Plaintiffs,
ORDER RE STIPULATION
Vis: DISMISSING PLAINTIFFS’
CITY OF LOS ANGELES, and AND PERMITTING PLAINTIFFS TO

DOES | THROUGH 10. PURSUE THEIR STATE-LAW
CLAIMS IN STATE COURT

)

)

)

)

)
FEDERAL CAUSES OF ACTION

)

)

Defendants. )

)

 

GOOD CAUSE APPEARING and the parties having stipulated, it is hereby
ordered that Plaintiffs’ Third, Fourth and Fifth causes of action identified as follows:
(1) Third Claim for Relief - Violation of Federal Civil Rights [42 U.S.C. § 1983]; (2)
Fourth Claim for Relief - Municipal Liability — Failure to Train (42 U.S.C. § 1983)
[Monell]; and (3) Fifth Claim for Relief — Municipal Liability for Unconstitutional
Custom, Policy or Practice (42 U.S.C. § 1983) [Monell], are hereby dismissed with
prejudice. Pursuant to 28 U.S.C. § 1367, it is further ordered that Plaintiffs shall have
30 days from the entry date of this order to re-file the matter in the California Superior
Court.

IT IS SO ORDERED.

Dated: November 5, 2019 (ha, bores ,
ON®R. GARY KLAUSNER

1

 

 

 

ORDER RE DISMISSAL OF PLAINTIFFS’ FEDERAL CAUSES OF ACTION AND
REMAND OF THE CASE TO ST ATE COURT

 
